Citation Nr: 1146849	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left hip contusion and strain with residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from January 1991 to September 1991. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 10 percent disability evaluation for his contusion and strain of the left hip with residuals.

A hearing was held on May 27, 2010, in Winston-Salem, North Carolina, before the undersigned acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This case was remanded for additional development in July 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  


FINDING OF FACT

1.  The Veteran's left hip contusion and strain with residuals is not productive of flexion of the thigh limited to 30 degrees, ankylosis, or limitation of abduction of the thigh with motion lost beyond 10 degrees.

2.  The Veteran is already assigned the maximum schedular evaluation available for limitation of extension of the thigh, and there is no evidence of flail joint or malunion of the femur.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left hip contusion and strain with residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.55, 4.56, 4.71a, Diagnostic Codes 5003, 5019, 5250-5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO sent a letter to the Veteran in January 2006 informing him of the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The letter also advised him that he could submit evidence that his service-connected disability had worsened and provided examples of the types of evidence that would substantiate his contentions.  The RO subsequently sent the Veteran another letter in May 2006 letter that explained how disability ratings and effective dates are determined.  In addition, the Veteran was provided with appropriate notice with regard to his increased rating claim in a July 2008 letter.  

The Board does note that the Veteran was not provided completely adequate notice prior to the initial decision on his claim.  However, the Board finds that any defect with respect to the timing of the notice requirement was harmless error. In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the initial decision, notice was provided by the RO prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After full, compliant notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 'meaningful opportunity to participate effectively,' Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.

The duty to assist the Veteran has also been satisfied in this case. All identified and available VA medical records pertinent to appeal period are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In addition, the Veteran was provided the opportunity to set forth his contentions at a hearing before the Board in May 2010.  During that hearing, the undersigned acting Veterans Law Judge suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, it was determined that the Veteran's records reflecting treatment for his left hip disability had been obtained , and testimony was elicited from the Veteran regarding the severity of his left hip disability.  The Veteran indicated that he felt his left hip disability had worsened since the June 2007 VA examination.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was subsequently remanded in order to provide with Veteran with a current VA examination, which is discussed below.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied that there was compliance with the July 2010 remand.  Specifically, the RO was instructed to provide the Veteran with a VA examination and to ascertain the severity and manifestations of his left hip disability, including range of motion measurements and the effect of any pain, excess fatigability, incoordination, and weakness.  The examiner was also instructed to address the effects of the Veteran's service-connected left hip disability on his daily activities and employability.  The Board finds that the RO has substantially complied with these instructions by providing the Veteran with a VA orthopedic examination in January 2011.  The examination report includes range of motion measurements that consider pain on movement.  While the examiner did not specifically refer to factors such as excess fatigability, incoordination, and weakness, he did note that there were no additional limitations upon repetitive use.  The Board also notes that the Veteran reported that he was limited to walking one mile and standing for one hour due to his left hip disability, but stated that he avoided walking and lifting during flare-ups, which he categorized as severe and reported occurring for one hour on a weekly basis.  The examiner did not provide any limitation of motion measurements associated with these flare-ups, but as will be explained in more detail below, the Board finds that the Veteran's reports of his flare-ups do not rise to the level to warrant a higher evaluation.  Finally, the examiner provided an opinion with regard to the effect the Veteran's left hip disability has on his activities of daily living and his employment.  Id.

While it is unclear whether the examiner reviewed the claims file, the Board notes that the mere fact that a private or VA examiner did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008).  In this case, the examiner took a history from the Veteran that was consistent with the evidence of record and noted his contentions with regard to the symptomatology of his left hip disability.  The examiner also included the x-ray results from prior VA treatment in the examination report.  In addition, the examiner provided a physical examination that fully addresses the rating criteria that are relevant to rating the disability in this case.  As such, the Board finds that the RO has substantially complied with the Board's remand instructions, and that this examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that an additional remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 
38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011).  

The Veteran is currently assigned a 10 percent disability evaluation for his left hip contusion and strain with residuals pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5252.

Diagnostic Code 5019 indicates that bursitis will be rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 

In this case, the Veteran's limitation of motion has been evaluated under Diagnostic Code 5252, which governs the rating of limitation of flexion of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5252.  Diagnostic Code 5252 provides that a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and, a 40 percent disability rating is assigned for flexion limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Normal range of motion of the hip is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.


Factual Background

At his September 2011 hearing, the Veteran reported that he has stiffness and soreness in his left hip and that he had episodes of giving way while he was walking.  He reported experiencing daily pain while sitting for work and indicated that he had fallen two to three times over the past four years due to his left hip disability.

A January 2006 VA medical record documented the Veteran's report of lateral left hip pain and stiffness.  He indicated that he had the sensation that his hips were going to sleep when he sat for a while. His left hip range of motion was within normal limits.  He had tenderness over the left trochanteric bursa and was assessed with left trochanteric bursitis.  

At his February 2006 VA examination, the Veteran reported having daily pain, rated at 7 to 10, and morning stiffness.  There was no radiation, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or decrease in endurance.  He indicated that he did not experience any flare ups, and there was no dislocation, subluxation, or inflammatory arthropathy.  The Veteran stated that he worked as a computer programmer and indicated that there were no limitations secondary to his hip, although he had reported missing five days in the prior twelve months secondary to his hip.  Upon examination, range of motion testing revealed flexion to 95 degrees and extension to 10 degrees with no pain and no change upon repetition.  He had abduction and adduction to 25 degrees actively, 40 degrees passively, and 40 degrees with repetition, with no mention of pain.  He had internal rotation to 20 degrees actively and passively without pain and no change in repetition, and he had external rotation to 30 degrees actively and passively.   The Veteran felt pain on repetition when range of motion of external rotation increased to 35 degrees.  The examiner noted that, on examination, there was pain with extreme external rotation, but there was no edema, effusion, instability, weakness, tenderness to palpation, redness, heat, abnormal movement or guarding.  The Veteran also had a normal gait.  The examiner diagnosed him with limited range of motion of the left hip with pain as the primary limiting factor.  A February 2006 x-ray revealed no acute fractures or subluxations and no significant degenerative changes.

A July 2006 VA examination report shows that the Veteran reported having daily pain in the lateral left thigh, as well as morning stiffness.  He also reported having flare-ups with any strenuous activity and indicated that long sitting caused his left hip to become stiff.  He denied having any episodes of dislocation or subluxation, as well as inflammatory arthritis.  The Veteran's left hip disability did not have any effect on his occupation as a computer programmer.  Upon examination, he had flexion to 60 degrees, extension to 10 degrees, adduction to 10 degrees, and abduction to 20 degrees.  The examiner noted that the Veteran had pain on all of these movements and that the Veteran stopped when the pain started.  He had no fatigue, weakness, or lack of endurance.  Limitation was due to pain, but repetitive motion did not increase the loss of range of motion, and the examiner found that it would be mere speculation to estimate the loss of range of motion with a flare up.  The examiner noted painful motion, but no edema, effusion, instability, weakness, tenderness, heat, redness, abnormal movement, or guarding of movement.  Weight bearing was good, and there was no ankylosis.

A June 2007 VA examination report reflected no constitutional symptoms of arthritis, incapacitating episodes of arthritis, or functional limitation on standing or walking.  The Veteran indicated that he had a steroid injection about a year earlier without any results.  Upon examination, he had flexion to 120 degrees, extension to 25 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation was to 50 degrees, and internal rotation to 35 degrees.  There was no pain on movement and no further limitations with repetitive movements.  There were also no recurrent dislocations and no ankylosis.  

A March 2008 VA medical record shows that the Veteran had mild to moderate limitation of left hip flexion with muscle guarding.  The Veteran indicated that he had ongoing left lateral hip pain, and he complained of stiffness in the morning, weakness, and instability.  The Veteran had pain to palpation.  

During his January 2011 VA examination, the Veteran complained of chronic left hip pain, which he described as constant and sharp, and of his left hip giving.  He indicated that he was limited to walking for one mile and standing for one hour.  He also reported having severe flare-ups, which occurred weekly and lasted one hour.  During such flare-ups, he did not walk or lift.  It was further noted that he had a normal gait.  Upon examination, the Veteran had flexion to 95 degrees, extension to 20 degrees, abduction to 25 degrees, and adduction to 25 degrees.  Range of motion testing was performed without pain and with no additional limitations upon repetitive movement.  There was no inflammatory arthritis and no joint ankylosis.  There was tenderness at the greater trochanter, but there was no instability or deformity.  A contemporaneous x-ray revealed mild degenerative changes at the sacroliliac joint.  The examiner noted that the Veteran's left hip disability did not have any effect on his occupation.


Analysis

Based on the evidence of record, the Board finds that the Veteran's left hip disability does not warrant a higher disability rating for limitation of flexion of his left hip.  Under Diagnostic Code 5252, the evidence would need to reflect that he had limitation of flexion to 30 degrees in order to receive a 20 percent disability rating.  However, the Veteran's flexion has not been limited to 30 degrees at any time during the appeal period.  In fact, at most, his flexion was limited to 60 degrees, as noted during his July 2006 VA examination.  Thus, an increased evaluation is not warranted under Diagnostic Code 5252.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board has considered other diagnostic codes pertaining to limitation of motion of the hip, which in this case would be limitation of extension of the thigh (Diagnostic Code 5251), impairment of the thigh (Diagnostic Code 5253), and ankylosis of the hip (Diagnostic Code 5250).  The Board notes that a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Therefore, a higher rating is not available for limitation of extension under Diagnostic Code 5251

Diagnostic Code 5253, pertaining to impairment of the thigh, provides a 20 percent evaluation for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  However, in this case, the Veteran's abduction has been limited, at most, to 20 degrees.  Therefore, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5253.   

Additionally, the Veteran has not been shown to have ankylosis of the hip.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the foregoing range of motion findings, it is apparent that the Veteran's left hip is not fixated or immobile.  Moreover, the July 2006, June 2007, and January 2011 VA examiners specifically commented that there was no ankylosis.  Therefore, the criteria for an increased evaluation under Diagnostic Code 5250 have not been met.  

The Board has considered rating the Veteran under other Diagnostic Codes pertaining to disabilities of the thigh and hip in order to provide him with the most beneficial rating.  However, there is no evidence that the Veteran has a flail joint or malunion of the femur.  Therefore, ratings under these criteria would not be appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255 (2011).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected left hip disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are not supported by pathology consistent with a higher rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain has not caused any additional limitation of motion, and as noted above, pain without any functional effect is not compensable.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011).  In addition, the Veteran's range of motion measurements have factored in pain, if any has even been reported.  At his February 2006 examination, the Veteran reported pain only in external rotation, and he stopped the movement at the point of pain.  At his July 2006 VA examination, the Veteran reported having pain in all directions, but it was noted that he stopped the movement when pain began.  The point of limitation by pain did not warrant a higher disability rating under the rating criteria. At his July 2007 and January 2011 VA examinations, the Veteran's range of motion measurements were reportedly pain free.  

In addition, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the February 2006 and July 2006 VA examiners noted that there was no weakness, fatigability, or decrease in endurance.  With the exception of external rotation at his February 2006 VA examination, there was no change in motion upon repetition.  The June 2007 and January 2011 VA examiners specifically commented that the Veteran did not have any additional limitation following repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for left hip contusion and strain with residuals.

The evidence does not demonstrate any time during the appeal period when the Veteran's service-connected left hip disability met the criteria for a higher disability rating.  Hart.  

As the preponderance of the evidence is against the Veteran's claim for an increased rating for left hip contusion and strain with residuals, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


Extraschedular considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected left hip disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left hip contusion and strain with residuals under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

A disability rating in excess of 10 percent for a left hip contusion and strain with residuals is denied.



____________________________________________
JESSICA J. WILLS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


